Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 30, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

  162211 & (54)(55)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162211
                                                                     COA: 350391
                                                                     Oakland CC: 2019-175232-AR
  ALTON FONTENOT, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to enlarge the record is GRANTED. The
  application for leave to appeal the September 10, 2020 judgment of the Court of Appeals
  is considered. We direct the Clerk to schedule oral argument on the application. MCR
  7.305(H)(1).

         The appellant shall file a supplemental brief addressing: (1) whether the
  administrative logs documenting the routine inspection of the DataMaster machine used
  to determine the appellant’s alcohol level, see Mich Admin Code R 325.2653(3), are
  testimonial and thus inadmissible under the Confrontation Clauses, US Const, Am VI;
  Const 1963, art 1, § 20; see Crawford v Washington, 541 US 36 (2004); Melendez-Diaz v
  Massachusetts, 557 US 305 (2009); Bullcoming v New Mexico, 564 US 647 (2011);
  Williams v Illinois, 567 US 50 (2012); and People v Nunley, 491 Mich 686 (2012); and
  (2) whether the logs are admissible pursuant to MRE 803(6), the business records
  exception to the hearsay rule. The appellant’s brief shall be filed by October 25, 2021,
  with no extensions except upon a showing of good cause. In the brief, citations to the
  record must provide the appendix page numbers as required by MCR 7.312(B)(1). The
  appellee shall file a supplemental brief within 21 days of being served with the
  appellant’s brief. A reply, if any, must be filed by the appellant within 14 days of being
  served with the appellee’s brief. The motion to remand remains pending.

        The National College of DUI Defense, the Criminal Defense Attorneys of
  Michigan, the Michigan Association of OWI Attorneys and the Michigan Medical
  Marihuana Association are invited to file supplemental briefs amicus curiae. Other
  persons or groups interested in the determination of the issues presented in this case may
  move the Court for permission to file briefs amicus curiae.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 30, 2021
         t0623
                                                                                Clerk